Per Curiam.
The' appeal in this case is by the plaintiff who was non-suited in the court below, case was under the Garage Keepers' Lien act of 1915 (page 556). The garage keeper seized a truck as the property of the Feldman Trucking Company to secure the payment of a bill for repairs. The truck was then taken under a writ of replevin by the Mack-International Motor Truck Corporation, the conditional vendor. When the case came on for trial a controversy arose over the method of procedure; the Mack company contending that the burden was on the garage keeper to establish his claim and the garage keeper contending to the contrary. Neither side waiving its contention, the nonsuit as to the Mack company was granted, and the company appeals.
We think the case is not properly before us. The proceeding is wholly statutory and not according to the course of the common law. Under a well settled line of decisions, it cannot be reviewed by appeal. So much was specifically held as to proceedings to review judicial action under this very act in the case of Ackerman v. Bloomingdale, 147 Atl. Rep. 444.
The appeal will be dismissed, with costs.